American Funds Corporate Bond Fund 6455 Irvine Center Drive Irvine, CA 92618 Courtney R. Taylor Secretary December 18, 2012 Document Control U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-3628 Re: American Funds Corporate Bond Fund File Nos. 333-183929 and 811-22744 Dear Sir or Madam: Pursuant to Rule 497(j), I hereby certify that no changes have been made to the forms of prospectus and Statement of Additional Information since the electronic filing on December 13, 2012 of Registrant’s Pre-Effective Amendment No. 2 under the Securities Act of 1933 and Amendment No. 2 under the Investment Company Act of 1940. Sincerely, /s/ Courtney R. Taylor Courtney R. Taylor Secretary
